State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 24, 2015                   520620
________________________________

In the Matter of CURTIS
   RALANDS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., Egan Jr., Rose and Devine, JJ.

                             __________


     Curtis Ralands, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      Petitioner was charged in a misbehavior report with use of
an intoxicant after his urine twice tested positive for the
presence of synthetic marihuana. Following a disciplinary
hearing, petitioner was found guilty as charged. That
determination was affirmed on administrative appeal, prompting
petitioner to commence this CPLR article 78 proceeding.
                              -2-                520620

      Petitioner argues that he could not be found guilty of
using an intoxicant, as the disciplinary rule that he was charged
with violating only prohibits the use of alcohol. 7 NYCRR 270.2
(B) (14) (iii) provides that "[a]n inmate shall not make, use,
possess, sell, exchange, provide or be under the influence of any
alcoholic beverage or intoxicant." A regulation "must be read to
give meaning to each word in it" and, because the rule here bars
the use of alcoholic beverages or intoxicants, we have no
difficulty concluding that it is directed toward two distinct
categories of substances (Matter of Lower Manhattan Loft Tenants
v New York City Loft Bd., 66 NY2d 298, 303 [1985]; compare People
v Litto, 8 NY3d 692, 695 [2007]). Alcohol is perhaps the most
renowned intoxicant, but the term more broadly includes any
"intoxicating substance" (Oxford US English Dictionary,
intoxicant [http://www.oxforddictionaries.com/us/definition
/american_english/intoxicant]). Inasmuch as synthetic marihuana
also "cause[s] [someone] to lose control of their faculties or
behavior" (Oxford US English Dictionary, intoxicate [http://
www.oxforddictionaries.com/us/definition/american_english/intoxic
ate]), its use is prohibited by 7 NYCRR 270.2 (B) (14) (iii).

      The misbehavior report, hearing testimony, and positive
test results and supporting documentation provide substantial
evidence to support the finding of guilt (see Matter of Harriott
v Annucci, 131 AD3d 754, 754 [2015]; Matter of Epps v Prack, 127
AD3d 1477, 1477 [2015]; compare Matter of Burt v Annucci, 131
AD3d 751, 752 [2015]). Petitioner's remaining contentions have
been examined and found to be lacking in merit.

     Peters, P.J., Egan Jr., Rose and Devine, JJ., concur.
                              -3-                  520620

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court